UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4746


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM H. HARRISON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:15-cr-00121-HEH-1)


Submitted:   May 18, 2016                     Decided:    June 8, 2016


Before KING and    KEENAN,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt,
Carolyn   V.   Grady,   Assistant   Federal   Public   Defenders,
Alexandria, Virginia, for Appellant. Jessica D. Aber, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     In accordance with a written plea agreement, William H.

Harrison pled guilty to theft of public money, 18 U.S.C. § 641

(2012).      Harrison    was     sentenced    to   four   months      in   prison,

$32,661.76    in    restitution,      and    three    years      of   supervised

release.     Harrison now appeals.          His attorney has filed a brief

pursuant     to    Anders   v.     California,     386 U.S. 738     (1967),

questioning the validity of the sentence but stating that there

are no meritorious grounds for relief.             Harrison has filed a pro

se supplemental brief.           The United States moves to dismiss the

appeal based upon a waiver-of-appellate-rights provision in the

plea agreement.         Harrison opposes the motion.              We grant the

motion to dismiss the appeal.

                                       I

     We review de novo the validity of an appeal waiver.                   United

States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013).                       Where

the Government seeks to enforce an appeal waiver and did not

breach its obligations under the plea agreement, we will enforce

the waiver if the record establishes (1) the defendant knowingly

and intelligently waived his right to appeal under the totality

of the circumstances, and (2) the issues raised on appeal fall

within the scope of the waiver.               United States v. Blick, 408
F.3d 162, 168-69 (4th Cir. 2005).



                                       2
                                          A

       To determine whether a waiver is knowing and intelligent,

we examine “the totality of the circumstances, including the

experience and conduct of the accused, as well as the accused’s

educational background and familiarity with the terms of the

plea agreement.”        United States v. General, 278 F.3d 389, 400

(4th   Cir.     2002)   (internal     quotation     marks    omitted).       Other

factors to be considered are whether the waiver language in the

plea   agreement      was   “unambiguous”     and   “plainly    embodied,”     and

whether the district court fully questioned the defendant during

the Fed. R. Crim. P. 11 colloquy regarding the waiver of his

right to appeal.        Id. at 400-401; see United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005); United States v. Wessells,

936 F.3d 165,   167-68   (4th    Cir.   1991).        Generally,   if    the

district      court   specifically    questions     the    defendant   regarding

the waiver of appellate rights during the colloquy or the record

otherwise      indicates    that    the   defendant       understood   the    full

significance of the waiver, the waiver is valid.                  Johnson, 410
F.3d at 151.

       Harrison’s plea agreement provided in relevant part:

       The defendant . . . understands that Title 18, United
       States Code, Section 3742 affords a defendant the
       right to appeal the sentence imposed.     Nonetheless,
       the defendant knowingly waives the right to appeal the
       conviction and any sentence within the statutory
       maximum described above (or the manner in which that
       sentence was determined) . . . on any ground

                                          3
        whatsoever, in exchange for the concessions made by
        the United States. . . .

 With    respect    to   the     “statutory      maximum”     mentioned     in    this

provision, the plea agreement stated, “The maximum penalties for

this offense are a maximum term of ten years imprisonment, a

fine of $250,000, full restitution, a special assessment, and 3

years    of     supervised     release.”         Additionally,       the   agreement

specified that the amount of statutorily mandated restitution

was     $32,661.76.            In    signing       the      agreement,      Harrison

acknowledged, “I have read this plea agreement and carefully

reviewed every part of it with my attorney.                    I understand this

agreement and voluntarily agree to it.”

        At the Rule 11 hearing, Harrison assured the court that he

understood the maximum penalties he faced to include: ten years

in    prison;    three   years      of   supervised      release;    and   mandatory

restitution.        Additionally,        he    responded,    “Yes,    I    do,”   when

asked if he understood “that supervised release means that when

you are released from prison, you will have to abide by certain

conditions?”       Finally, the court specifically inquired whether

Harrison understood that restitution was mandatory and that the

amount of restitution was $32,661.76.               Harrison responded, “Yes,

sir.”

       Harrison advised the court during the hearing that he was

69, had a GED and had taken 60 hours at a community college.                        He


                                           4
was not under the influence of alcohol or drugs that impaired

his ability to understand the Rule 11 proceeding, the criminal

information,      the   plea     agreement,      or    the   statement      of     facts.

Harrison     stated     that      he     was    pleading      guilty       freely       and

voluntarily.       He was “entirely satisfied” with his attorney’s

services.         Finally,       the    court    inquired      about       the     waiver

provision.

     We conclude that, under the totality of the circumstances,

Harrison knowingly and voluntarily waived his right to appeal

both his conviction and sentence.

                                           B

     Under     Blick,      the    next    question      is    whether      the     issues

Harrison seeks to raise on appeal fall within the scope of the

waiver.       Harrison       argues      that    the     waiver     did     not        cover

restitution, supervised release, or the conditions of release.

This claim lacks merit.                With respect to restitution, we have

held that “an order to pay restitution is a part of a criminal

sentence.”     United States v. Grant, 715 F.3d 552, 554 (4th Cir.

2013).       We     note       additionally       that       the    plea        agreement

specifically stated that “full restitution” was one penalty for

the offense and set forth the amount of restitution required.

Finally, at the Rule 11 hearing, Harrison represented that he

understood     that     restitution        of   $32,661.76         was    one     of    the

penalties he faced.

                                           5
      Similarly, there is no merit to the claim that the waiver

did   not   encompass       supervised    release.        The    plea    agreement

plainly stated that the maximum penalty to which Harrison was

subject     included      three   years       of   supervised      release,    and

Harrison informed the court that the penalty he faced included

three years of supervised release.                    Finally, “the supervised

release term constitutes part of the . . . criminal sentence.”

United States v. Buchanan, 638 F.3d 448, 455 (4th Cir. 2011).

As for the conditions of release, we have joined sister Circuits

in holding that challenges to conditions of supervised release

fall within the scope of appellate waivers.                     United States v.

Ballard, 491 F. App’x 374, 376 (4th Cir. 2012) (No. 11-5014);

see also United States v. Nguyen, 618 F.3d 72, 76 (1st Cir.

2010); United States v. Goodson, 544 F.3d 529, 537 (3d Cir.

2008).

      Harrison also contends that the court: failed to consider

all   the   18     U.S.C.    § 3553(a)       (2012)    factors    when    imposing

sentence;    did    not     adequately       explain    the   sentence;     relied

improperly on past convictions when imposing sentence; should

have varied downward; and did not properly determine the amount

of restitution.      These sentencing issues clearly fall within the

scope of Harrison’s waiver.




                                         6
                                             II

       Pursuant to Anders, we have reviewed the entire record and

have found no meritorious issues for appeal. *                                Accordingly, we

grant the motion to dismiss the appeal.                              This court requires

that       counsel    inform       Harrison,         in    writing,      of     the    right    to

petition      the    Supreme       Court    of       the    United      States    for   further

review.        If Harrison requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel      may     move   in     this    court          for   leave    to     withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Harrison.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before       this    court    and          argument      would    not    aid    the

decisional process.

                                                                                       DISMISSED




       *
       Contrary to Harrison’s claim, a defendant has no right to
a Fed. R. Crim. P. 11(c)(1)(C) plea agreement.



                                                 7